IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CENTER FOR BIOLOGICAL
DIVERSITY and SIERRA CLUB,

 

Plaintiffs,

V. 1:19-CV-1179

UNIVERSITY OF NORTH
CAROLINA AT CHAPEL HILL,

Defendant.
| ORDER
Plaintiffs, Center for Biological Diversity and Sierra Club, assert that the
defendant, the University of North Carolina at Chapel Hill, has repeatedly violated
conditions of its permit issued under Title V of the Clean Air Act for the operation of air
pollution sources on UNC’s campus. UNC moves to dismiss all ten of plaintiffs’ claims.
Because subject matter jurisdiction exists and the plaintiffs sufficiently allege repeated
violation of specific permit conditions, UNC’s motion will be denied.
I. Motions to Dismiss
“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). Legal conclusions “must be supported by factual allegations” that amount
to more than “unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Jgbal,

556 U.S. at 678-79.

Case 1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 1 of7
Cour
Rule 12(by(
F.3d 212, 2!
without con
documents
authenticity;
(quoting Ph
copy of its <
claims, Pla
consider it \
rr ¢
In 19
any person }
been repeat
chapter.” 4:
chapter” inc
issued... U
Administrat
condition of
Valley Auth

Ana

ts generally do not consider matters beyond the complaint when ruling on a .
6) motion to dismiss. Am. Chiropractic Ass'n v. Trigon Healthcare, Inc., 367
34 (4th Cir. 2004). But a court may consider documents outside the pleadings
verting 4 motion to dismiss into one for summary judgment if those

are “integral to and explicitly relied on in the complaint” and their

is unchallenged. Copeland v. Bieber, 789 F.3d 484, 490 (4th Cir. 2015)
illips v. LCT -Int’l., 190 F.3d 609, 618 (4th Cir, 1999)). Here, UNC attaches a
ir pollution permit, Doc. 20-1, which serves as the basis of plaintiffs’ various
intiffs have not contested the authenticity of the filed copy, and the Court will
vithout converting UNC’s motion to dismiss into one for summary judgment.
itizen Suits under the Clean Air Act

90, Congress amended the Clean Air Act to authorize citizen suits against
‘alleged to have violated (if there is evidence that the alleged violation has

-d) or to be in violation of .. . an emission standard or limitation under this

2 U.S.C. § 7604(a)(1). An “emission standard or limitation under this

ludes “any. . . standard, limitation, or schedule established under any permit
nder any applicable State implementation plan approved by the [EPA]

or, any permit term or condition, and any requirement to obtain a permit as a
operations.” Jd. § 7604(f)(4); Nat'l Parks.Conservation Ass'n. v. Tenn.

, 480 F.3d 410, 418 (6th Cir. 2007).

ction alleging wholly past violations can be maintained so long as the plaintiff

asserts at least two violations of the same standard, even if the violations are not ongoing,

2

 

Casd 1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 2 of 7
See Env't T
CTA] plaint
claim.”); se
1066 (S.D. {
I. A
The |

Title V of tl
26. Citizen
UNC’s air fp
contained h

States as de

ex, Citizen Lobby v. Exxonmobil Corp., 968 F.3d 357, 365 (Sth Cir. 2020)

iff must assert at‘least two violations of the same standard in order to allege a
2 also United States y. Am. Elec, Power Serv. Corp., 137 F. Supp. 2d 1060,
Ohio 2001).

nalysis and Discussion

North Carolina Division of Air Quality issued a permit to UNC pursuant to

ie Clean Air Act, 42 USC § 7661c(a); 40 CFR § 70.6(a)(1). Doc. 17 at ff 21,
suits are authorized for violations of these permits under § 7604(a)(1).
ollution permit also states in Section 3.A.5, “. . . all terms and conditions
prein shall be enforceable by the DAQ, the EPA, and citizens of the United

fined in the Federal Clean Air Act.” Doc. 20-1 at 58. To the extent that UNC

contends that any of the plaintiffs’ claims relate to permit conditions that are not

“federally e

A. C

Secti
various emi
subjects of §
British Thet
assert that U
higher capat

states a clais

.

nforceable,” see Doc. 20 at 29, that argument is without merit.

laim J — Violation of Heat Input Limits for Boilers 6 and 7

ion 2.1 of the permit provides “specific terms, conditions, and limitations” for
ssion sources. Two such emission sources, Boiler 6 and Boiler 7, are the
section 2.1.A, which, inter alia, states that each boiler has a 323.17 million
imal Units (Btu) per hour heat input capacity. Doc. 20-1 at 15. The plaintiffs
INC violated this part of the permit by repeatedly running the boilers at

tity than the limit specified in the permit. Doc. 17 at ff 35-36, 38. This

m upon which relief may be granted.

 

Case

1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 3 of 7
UNG
is instead “v
2.1.A.” Do
“Limits/ Stat
limits for re
capacity is ¢
which is cog
numbers are
refer to the |
UNC’s intet
the two boil

B. C

Perm
82 emergen
must condu
first. Doc. 2
IS5SAN.C.A
to inspect th
2016, as we

~ UNC

contends that the specified heat input capacity is not an actionable limit and
ised simply and solely to identify the [emission] sources subject to Section

6. 20 at 10. But heat input is explicitly used in the Section 2,1.A

dards” chart, where it is a variable in the equations that determine specific
gulated pollutants. See Doc. 20-1 at 15. UNC is correct that the heat input
Iso included in the Section 1 description of the boilers, see Doc. 20-1 at 8,
died verbatirh into Section 2.1. That copying, however, indicates that the
important for determining the limits; otherwise, Section 2.1 would simply
boilers by their shorthand identification numbers provided in Section 1.
pretation would thus render the language pertaining to heat input capacity for
ers superfluous. |

laim JEI — Violations of Air Cleaner Inspection Requirements

it condition 2.1.G.3.k requires UNC to inspect the air cleaner of each of the
cy generators listed in permit Section 2.1.G. Doc. 20-1 at 37-39, 42. UNC

ct this inspection every 1000 hours of operation or annually, whichever comes
20-1 at 42. Failure to maintain records of these inspections is a violation of
dmin. Code 2D .1111 (2018). Plaintiffs’ third claim alleges that UNC failed
e air cleaners for any such generator from June 16, 2016 to December 31,

ll as each day in 2017 and 2018. Doc. 17 at ¥ 43.

moves to dismiss on three grounds. Doc. 20 at 19-23. The first is a subject

matter jurisdiction argument pursuant to Rule 12(b)(1), and the other two challenge the

sufficiency

of the allegations under Rule 12(b)(6).

4

 

Case

1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 4 of 7
First

presents sev

the Court has subject matter jurisdiction. It is undisputed that the complaint

reral federal questions and that there is a live controversy. UNC contends the

court should abstain pursuant to Burford v. Sun Oil Co., 319 U.S. 315 (1943). But it is

not at all cle
event, the ¢
Serv. Statio
follow Burf
tne. v. Wast
(concluding

Assocs. vy. C

rar that this case will require resolution of issues of state policy, and in any
ase law indicates Burford abstention does not apply in this context. See Chico -
n, Inc, v. Sol PR. Lid., 633 F.3d 20, 29-31 (1st Cir. 201 1) (declining to

brd in the context of environmental citizen suits); Fresh Air for the Eastside,
» Memt of N.Y., LLC, 405 F. Supp. 3d 408, 427, 429-30 (W.D.N.Y. 2019)
that Burford abstention does not ordinarily apply in CAA cases); DMJ

apasso, 228 F, Supp. 2d 223, 229 (E.D.N.Y. 2002) (“[A] number of courts

have .. . [found] abstention inappropriate in citizen’s suits brought under the Clean Air

Act”), Ass
and the brie
prejudice to

Seco

that inspecti
But the plait
operation, 0

hours betwe

ubject matter jurisdiction may be challenged at any point in the proceeding,
fing on this point was not completely developed, the motion is denied without
renewal at summary judgment.

nd, UNC argues that the plaintiffs have not alleged necessary facts showing
ons were required between June 16 and December 31, 2016. Doc, 20 at 19.
ntiffs have alleged that these inspections are required every 1000 hours of

loc. 17 at ] 42, and the subject generators could easily have operated for 1000

en June 16 and December 3 1, 2016. The plaintiffs have sufficiently pled

facts to support its claim.

Final

Environmen

ly, UNC argues that the plaintiffs’ suit is barred because Department of

tal Quality issued a Notice of Violation to UNC in connection with the air

5

 

Case

1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 5 of 7
cleaner inspections. Doc. 20 at 20. Pursuant to § 7604, citizen suits are barred when an

“Administrator or State has commenced and is diligently prosecuting a civil action in a

court of the

United States or a State” for a violation. 42 U.S.C, § 7604(b)(1)(B). But as

UNC admits, the NOV is not being litigated in a North Carolina court. Doc. 20 at 21.

Indeed, it is

not being litigated in any court. Many federal courts, including the Fifth

Circuit, have previously refused to interpret “court of the United States or a State” to

include administrative actions under § 7604. See, e.g., Texans United for a Safe Econ.

Educ. Fund

v. Crown Cent, Petroleum Corp., 207 F.3d 789, 795 (5th Cir. 2000) (“[T]he

plain meaning of ‘court of the United States or a State’ excludes administrative actions”).

An administrative action by DEQ is not “a civil action in a court of the United Sates or a

State,” and a concurrent citizen suit by the plaintiffs is not barred.

C. ¢

laims II and IV through X

The arguments made by UNC to dismiss the remainder of plaintiffs’ claims are

based on the contention that the complaint does not meet the pleading requirements of

Twombly an

d Igbal. While Twombly and Iqbal do not allow a case to go forward with

only conclusory allegations and require that a complaint “plausibly suggest an:

entitlement to relief,” Jgbal, 556 U.S. at 681, those cases do not hold that a plaintiff must

prove the elements of a cause of action in their pleading. See FDIC v. Baldini, 983

F Supp.2d 7

complaint “

72, 785 (S.D, W. Va. 2013). Indeed, Twombly explicitly states that a

does not need detailed factual allegations.” 550 U.S. at 555. The Court

evaluates the complaint according to the standards set forth in those two cases and as

explained in

detail by the Fourth Circuit in Francis v. Giacomelli, 588 F.3d 186, 193 (4th

6

 

Case

1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 6 of 7

ty
Cir. 2009) and Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255—
56 (4th Cir, 2009); accord Hayes v. Self-Help Credit Union, No. 1:13-CV-880, 2014 WL
4198412, at *2 (M.D.N.C. Aug. 22, 2014).

Here, plaintiffs have met the 7wombly/Iqbal standard for claims II, 1V, V, VI, VU,
VIII, LX, and X. The plaintiffs have alleged that UNC has violated specific conditions of
its air pollution permit, with identifiable fixtures and equipment, and on or within specific
dates or date ranges. Additionally, plaintiffs have alleged at the outset of the complaint
that “upon information and belief’ UNC has “repeatedly violated” each of the specified
permit conditions. Doc. 17 at § 1. As such, UNC’s motion to dismiss will be denied as
to claims II and IV through X.

It is ORDERED that the defendant’s motion to dismiss the first amended
complaint, Doc. 19, is DENIED.

This the 21st day of October, 2020.

bo bBo.

UNITED STATES DIST UDGE

Case 1:19-cv-01179-CCE-JLW Document 30 Filed 10/21/20 Page 7 of 7
